UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DAVID BRAY,

                               Plaintiff,

       against
                                                        CIVIL ACTION NO.: 18 Civ. 5205 (GBD) (SLC)

                                                                    SCHEDULING ORDER
PURPLE EAGLE ENTERTAINMENT, INC., et al.,

                               Defendants.



SARAH L. CAVE, United States Magistrate Judge:

       A Telephone Conference was held yesterday, January 21, 2020, to set a discovery

schedule, and discuss whether Defendants intend to proceed with their motions for fees (ECF

No. 56) and to stay the proceedings (ECF No. 62).

       The parties confirmed that during the settlement conference of September 10, 2019, with

the Honorable Henry B. Pitman, the parties settled, agreeing to all but one term. The parties are

directed to review the transcript of the memorialization of the terms of their settlement and

redraft the agreement. A follow-up Telephone Conference is scheduled for Friday, January 31,

2020 at 2:30pm. During the telephone conference, the parties must be prepared to confirm the

finality of their settlement, update the Court on the status of their settlement negotiations, or, if

a settlement is not imminent, set a discovery schedule. At the above date and time, Plaintiff’s

counsel is directed to call Chambers at (212) 805-0214 with all parties on the line. All counsel

who intend to speak during the call must use a landline or phone with equivalent quality. On

receipt of this order, each party is directed to ensure that all other parties on the case are aware

of the conference date and time.
         With Defendants’ consent, Defendants’ motion for fees (ECF No. 56) is DENIED without

prejudice, and motion to stay the proceedings (ECF No. 62) is DENIED as moot.

         The Clerk of Court is respectfully directed to close ECF Nos. 56 and 62.


Dated:          New York, New York
                January 22, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                  2
